DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending under this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Di Censo, etc. (US 20150366350 A1), in view of Rawat, etc. (US 20120182291 A1), further in view of Mizoi (US 20180304774 A1),.
Regarding Claim 1, Di Censo teaches that a posture identifying device (See Di Censo: Fig. 1, and [0018], “FIG. 1 illustrates a posture adjustment system configured to adjust the posture of a seated person, according to various embodiments. As shown, posture adjustment system 100 includes a chair 110 that, in turn, includes a seat 120, a backrest 130, and a headrest 140. Posture adjustment system 100 also includes a computing device 150 configured to manage the overall operation of the various components of posture adjustment system 100”) comprising:
a model preparing section configured to prepare, on the basis of body data indicating a physical characteristic of a user (See Di Censo: Fig. 1, and [0026], “Computing device 150 may generate a wide variety of different types of posture models based on the acquired sensor data. For example, and without limitation, computing device 150 could generate a three-dimensional model of each body part associated with user 160, including head 162, torso 162, arms 163, and legs 164, among others, along with a set of physical equations that represent the dynamics of those body parts and/or constraints associated with the body parts. Computing device 150 may also model linkages between body parts of user 160, such as, e.g., the neck or the hip joint of user 160, without limitation. Any technically feasible approach to multidimensional modeling falls within the scope of the various embodiments of the present invention”), a three-dimensional model of a human body according to physique of the user;
a first information obtaining section configured to obtain, from a first measuring device, first information which indicates a position of a specific part of a body of the user, the body being supported by a supporting apparatus (See Di Censo: Fig. 1, and [0051], “As a general matter, any system configured to monitor the position of one or more body parts of a human being, and then effect an adjustment to that body part, falls within the scope of the present invention. In addition, any system configured to effect such an adjustment relative to an optimal posture, a preferred posture, a recommended posture, or another type of target posture or combination thereof, also falls within the scope of the present invention. Furthermore, any system configured to effect a posture adjustment in response to an environmental cue, an identifiable event, a recurring pattern, or a characteristic sequence of events, also falls within the scope of the posture adjustment system 100 described herein”);
a second information obtaining section configured to obtain, from a second measuring device included in the supporting apparatus (See Di Censo: Fig. 1, and [0038], “In addition, the techniques described herein may be extended to include chairs with a variety of different adjustable chair sections. For example, and without limitation, posture adjustment system 100 could include an armrest coupled to chair 110 that includes a sensor array. Posture adjustment system 100 could alter the position of arms 163 of user 160 by adjusting the position of that armrest. Generally, chair 110 may include any manner of different adjustable sections with integrated sensor arrays. All such configurations fall within the scope of the present invention”), second information which indicates a shape of the supporting apparatus;
a model correcting section configured to correct a posture of the three-dimensional model according to (i) the position of the specific part indicated by the first information and {ii} the shape of the supporting apparatus indicated by the second information (See Di Censo: Fig. 1, and [0044], “In one embodiment, when observing trends in the posture of user 160 over a period of time, computing device 150 may generate a time-varying posture model that reflects changes in the posture of user 160 over time. That time-varying posture model may also reflect environmental data, such as sensor readings associated with an automobile driven by user 160, which potentially correlate with the posture of user 160 at a given time. By analyzing the time-varying posture model and corresponding environmental data, computing device 150 may anticipate the behavior of user 160 and then effect posture changes for user 160 earlier than otherwise possible”); and 
a posture identifying section configured to identify a posture of the user on the basis of the posture of the three- dimensional model thus corrected by the model correcting section (See Di Censo: Fig. 1, and [0045], “Posture adjustment system 100 may also be configured to identify different users (such as user 160 or other users) and to implement different posture corrections based on the identified user. Computing device 150 within posture adjustment system 100 could, for example, and without limitation, maintain separate user profiles, each of which includes a specific ergonomic model, set of user preferences, and set of posture recommendations. Computing device 150 could identify the different users based on biometric data gathered by sensor arrays 122, 132, and 142, visual data gathered by optical sensor 151, voice recognition, or recognition of a discrete identification device worn by each user, such as a wristband”).
However, Di Censo fails to explicitly disclose that a three-dimensional model of a human body according to physique of the user; and second information which indicates a shape of the supporting apparatus.
However, Rawat teaches that a three-dimensional model of a human body according to physique of the user (See Rawat: Fig. 4, and [0054], “In the specific embodiment, the structural information is contained in a 3D model 400 including structural geometric data 411 that defines the shape of the Body Layer in 3D space. For example, in a specific embodiment, geometric data may include a collection of 3D vertices (points in 3D space), connected by various mathematical entities (such as triangles, lines, curved surfaces, etc.). Thus, geometric data may provide a mathematical representation of 3D shape, which may be illustrated as a wire-frame consisting of connected vertices 421”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Di Censo to have a three-dimensional model of a human body according to physique of the user as taught by Rawat in order to easily keep the current seated posture (See Rawat: Fig. 2, and [0138], “The “comfortable correction” mode is a mode to stabilize the current seated posture as it is, and is a mode to control the actuator 18, the electromagnetic valves V, and others so that the seated person can easily keep the current seated posture”). Di Censo teaches a method and system that may generate a posture model of a user seated in chair within a vehicle, and adjust the posture based on the sitting position of the user; while Rawat teaches a system and method that may determine the posture of the patients based on the 3D model of the patient body. Therefore, it is obvious to one of ordinary skill in the art to modify Di Censo by Rawat to determine the posture of the user by generating the 3D body model. The motivation to modify Di Censo by Rawat is “Use of known technique to improve similar devices (methods, or products) in the same way”.
However, Di Censo, modified by Rawat, fails to explicitly disclose that second information which indicates a shape of the supporting apparatus.
However, Mizoi teaches that second information which indicates a shape of the supporting apparatus (See Mizoi: Fig. 1, and [0004], “In particular, the technique described in Patent Literature 1 uses information provided by a seated posture unique to a seated person as a determination factor for determining the bulging pressure of the air bags (in other words, the shape of the seat). Thus, the shape of a seat, which is less likely to place a burden on a seated person during the correction of posture, can be determined”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Di Censo to have second information which indicates a shape of the supporting apparatus as taught by Mizoi in order to easily keep the current seated posture (See Mizoi: Fig. 2, and [0138], “The “comfortable correction” mode is a mode to stabilize the current seated posture as it is, and is a mode to control the actuator 18, the electromagnetic valves V, and others so that the seated person can easily keep the current seated posture”). Di Censo teaches a method and system that may generate a posture model of a user seated in chair within a vehicle and adjust the posture based on the sitting position of the user; while Mizoi teaches a system and method that may measure the siting conditions and other conditions, and provide the ideal correction plan for the user posture. Therefore, it is obvious to one of ordinary skill in the art to modify Di Censo by Mizoi to provide the ideal posture correction plan and correcting the posture conditions for the user. The motivation to modify Di Censo by Mizoi is “Use of known technique to improve similar devices (methods, or products) in the same way”.
Regarding Claim 2, Di Censo, Rawat, and Mizoi teach all the features with respect to claim 1 as outlined above. Further, Di Censo teaches that the posture identifying device according to claim i, wherein: 
the first information obtaining section obtains, from the first measuring device, first information which indicates respective positions of a plurality of the specific parts (See Di Censo: Fig. 1, and [0024], “Optical sensor 151 is configured to record optical data associated with user 160. Optical sensor 151 could be a video camera, an infrared (IR) sensor, a red-green-blue (RGB) imager, a depth indicator, a time-of-flight sensor, a laser-based instrument, or another type of device that is sensitive to optical signals, without limitation. Based on the sensor data provided by optical sensor 151, as well as that provided by sensor arrays 122, 132, and 142, computing device 150 generates a posture model that represents the current posture of user 160. The posture model could include, for example, a set of positions and/or angles associated with head 161, torso 162, arms 163, and legs 164 of user 160, among other possible types of multi-dimensional models, without limitation”); and 
the model correcting section corrects the posture of the three-dimensional model according to (i) a positional relationship between the plurality of specific parts and (ii) the shape of the supporting apparatus (See Di Censo: Fig. 1, and [0033], “Computing device 150 may notify user 160 of recommended posture corrections, or effect those posture corrections via adjustments of chair 110, simultaneously or at different times. Computing device 150 may also optionally issue notifications or perform adjustments to chair 110 depending on various environmental factors. For example, and without limitation, when chair 110 resides within an automobile, computing device 150 could perform adjustments to chair 110 only when that automobile is stationary, and issue notifications otherwise. Computing device 150 may also selectively issue notifications or perform adjustments to chair 110 depending on the determined posture correction(s). For example, and without limitation, computing device 150 could determine that a certain posture correction cannot be implemented via adjustments to chair 110, and could then issue a notification to effect that correction”). 
Regarding Claim 3, Di Censo, Rawat, and Mizoi teach all the features with respect to claim 1 as outlined above. Further, Di Censo teaches that the posture identifying device according to claim 1, wherein:
the second information obtaining section obtains, from the second measuring device, second information which contains information concerning a position of the supporting apparatus (See Di Censo: Fig. 1, and [0020], “The posture of user 160 may depend on the configuration of chair 110. That configuration is determined by various angles and/or positions associated with seat 120, backrest 130, and headrest 140. As is shown, seat 120 is positioned at an angle 121, backrest 130 is positioned at an angle 131, and headrest 140 is positioned at an angle 141. Each of the aforementioned chair sections is independently adjustable via one or more motors (none shown here). For example, and without limitation, a motor coupled to seat 120 could adjust angle 121 of seat 120, a motor coupled to backrest 130 could adjust angle 131, and a motor coupled to headrest 140 could adjust angle 141. Computing device 150 is configured to control the position and/or angle of a given section of chair 110 by issuing motor control signals to the one or more motors coupled to that chair section”); and
the model correcting section corrects the posture of the three-dimensional model according to a positional relationship between the specific part and the supporting apparatus (See Di Censo: Fig. 1, and [0055], “Computing device 150 may then notify user 160 of posture corrections 240 by communicating those posture corrections to user 160. Computing device 150 could audibly output posture corrections 240 to user via speaker 152, visually display those corrections to user 160, and so forth, without limitation. User 160 may then assume a new posture that incorporates posture corrections 240. Computing device 150 may also generate chair adjustments 260 that can be applied to chair 110 in order to cause user 160 to assume a posture that reflects posture corrections 240. In doing so, computing device 150 relies on chair-posture mapping 250, which indicates relationships between changes in the position of each chair section and corresponding changes in the posture of user 160. Computing device 150 applies chair adjustments 260 to chair 110 in order to cause user 160 to assume a new posture that incorporates posture corrections 240”).
Regarding Claim 4, Di Censo, Rawat, and Mizoi teach all the features with respect to claim 2 as outlined above. Further, Di Censo teaches that the posture identifying device according to claim 2, wherein: 
the second information obtaining section obtains, from the second measuring device, second information which contains information concerning a position of the supporting apparatus (See Di Censo: Fig. 1, and [0020], “The posture of user 160 may depend on the configuration of chair 110. That configuration is determined by various angles and/or positions associated with seat 120, backrest 130, and headrest 140. As is shown, seat 120 is positioned at an angle 121, backrest 130 is positioned at an angle 131, and headrest 140 is positioned at an angle 141. Each of the aforementioned chair sections is independently adjustable via one or more motors (none shown here). For example, and without limitation, a motor coupled to seat 120 could adjust angle 121 of seat 120, a motor coupled to backrest 130 could adjust angle 131, and a motor coupled to headrest 140 could adjust angle 141. Computing device 150 is configured to control the position and/or angle of a given section of chair 110 by issuing motor control signals to the one or more motors coupled to that chair section”); and 
the model correcting section corrects the posture of the three-dimensional model according to a positional relationship between the plurality of specific parts and the supporting apparatus (See Di Censo: Fig. 1, and [0032], “Computing device 150 may also determine specific adjustments to chair 110 that, when implemented, cause user 160 to assume a posture that incorporates the posture corrections. In doing so, computing device 150 may rely on chair-posture mapping data that indicates relationships between changes in the position of each chair section and corresponding changes in the posture of user 160. For example, the chair-posture mapping could indicate that increasing angle 141 of headrest 140 would cause head 161 of user 160 to tilt forward, among other analogous mappings. Based on the posture corrections, and based on the chair-posture mapping data, computing device 150 then determines chair adjustments that would effect the posture corrections. For example, and without limitation, if user 160 slouches in chair 110, computing device 150 could determine a specific increase to angle 121 of seat 120 that would preclude such slouching. Computing device 150 is configured to implement the chair adjustments by issuing motor control signals to motors associated with seat 120, backrest 130, and/or headrest 140”). 
Regarding Claim 5, Di Censo, Rawat, and Mizoi teach all the features with respect to claim 3 as outlined above. Further, Rawat teaches that the posture identifying device according to claim 3, wherein the model correcting section
converts, into coordinates, (i) the position of the specific part indicated by the first information and (ii) the position of the supporting apparatus indicated by the second information (See Rawat: Fig. 4, and [0072], “In the specific embodiment, the query locale may be used to modify texture objects to create interactive visual symptom tagging of symbolic data (painting). As previously described, painting a symptom may cause the color of the layer at a particular locale on to change in order to reflect a system symbolically. In the present embodiment, this occurs via determining and modifying the region of the texture-image that is responsible for the texturing the layer near the query locale. As illustrated in the specific embodiment of FIG. 6, a portion of the muscle layer corresponding to the calves, has been shaded with a texture, 602, which is wrapped onto the model using a pre-defined mapping 412, in the specific embodiment. The first step requires the user to indicate (such as via a GUI, or other user interface) the symptom that he/she desires to indicate (such as swelling, itching, burning, etc.). Next, the user indicates a query locale 600, which is converted into a locale on the 3D Body Layer (by methods described below), which becomes the location where the painting will occur. Then, texture coordinates that map to the locale can be found 603 (by using the query locale to query the geometric data of the model to find close-by vertices 601, and subsequently looking up the texture coordinates for those vertices). Next, the texture can be modified (605) at these coordinates so that the body shows 608 the painted symptom when the display is updated 607. Then, the symptom data can be appended to the DBR. In the specific embodiment, the texture image is copied and appended to the DBR each time the user indicates a symptom by painting. This way, each time the user paints, the new symptom data, which is stored in the texture image gets appended to the DBR. In an alternative embodiment, the texture image is processed after painting and the symptom data is converted into a categorical format which can be stored in an alternative data object from a texture image. In an additional alternative embodiment”), and 
corrects the posture of the three-dimensional model according to a positional relationship between the specific part and the supporting apparatus, which positional relationship is identified on the basis of the coordinates (See Rawat: Fig. 7, and [0076], “In the specific embodiment, a user's posture is determined 705 using a pre-defined set of algorithms that process the data collected by the motion sensor. The motion sensor in the specific embodiment can be understood as a camera that takes a series of photographs over a short period of time, and uses techniques to identify parts of the images that change over time. For example, the motion sensor can use various background-subtraction schemes (704) such as background averaging to detect motion. Then, the 3D posture, or the arrangement of the user's 701 body parts in the real world 700 is inferred 706. This learning can be understood as the processor 101, forming a description in memory 102 that describes how each limb in the body is oriented in the 3D space of the real world 700. Thus, such a representation stores information that describes which parts of the body are close to each other and which parts are far”). 
Regarding Claim 6, Di Censo, Rawat, and Mizoi teach all the features with respect to claim 4 as outlined above. Further, Rawat teaches that the posture identifying device according to claim 4, wherein the model correcting section 
converts, into coordinates, (i) the positions of the specific parts indicated by the first information and (ii) the position of the supporting apparatus indicated by the second information (See Rawat: Fig. 4, and [0072], “In the specific embodiment, the query locale may be used to modify texture objects to create interactive visual symptom tagging of symbolic data (painting). As previously described, painting a symptom may cause the color of the layer at a particular locale on to change in order to reflect a system symbolically. In the present embodiment, this occurs via determining and modifying the region of the texture-image that is responsible for the texturing the layer near the query locale. As illustrated in the specific embodiment of FIG. 6, a portion of the muscle layer corresponding to the calves, has been shaded with a texture, 602, which is wrapped onto the model using a pre-defined mapping 412, in the specific embodiment. The first step requires the user to indicate (such as via a GUI, or other user interface) the symptom that he/she desires to indicate (such as swelling, itching, burning, etc.). Next, the user indicates a query locale 600, which is converted into a locale on the 3D Body Layer (by methods described below), which becomes the location where the painting will occur. Then, texture coordinates that map to the locale can be found 603 (by using the query locale to query the geometric data of the model to find close-by vertices 601, and subsequently looking up the texture coordinates for those vertices). Next, the texture can be modified (605) at these coordinates so that the body shows 608 the painted symptom when the display is updated 607. Then, the symptom data can be appended to the DBR. In the specific embodiment, the texture image is copied and appended to the DBR each time the user indicates a symptom by painting. This way, each time the user paints, the new symptom data, which is stored in the texture image gets appended to the DBR. In an alternative embodiment, the texture image is processed after painting and the symptom data is converted into a categorical format which can be stored in an alternative data object from a texture image. In an additional alternative embodiment”), and 
corrects the posture of the three-dimensional model according to a positional relationship between the specific parts and the supporting apparatus, which positional relationship is identified on the basis of the coordinates (See Rawat: Fig. 7, and [0076], “In the specific embodiment, a user's posture is determined 705 using a pre-defined set of algorithms that process the data collected by the motion sensor. The motion sensor in the specific embodiment can be understood as a camera that takes a series of photographs over a short period of time, and uses techniques to identify parts of the images that change over time. For example, the motion sensor can use various background-subtraction schemes (704) such as background averaging to detect motion. Then, the 3D posture, or the arrangement of the user's 701 body parts in the real world 700 is inferred 706. This learning can be understood as the processor 101, forming a description in memory 102 that describes how each limb in the body is oriented in the 3D space of the real world 700. Thus, such a representation stores information that describes which parts of the body are close to each other and which parts are far”). 
Regarding Claim 7, Di Censo, Rawat, and Mizoi teach all the features with respect to claim 1 as outlined above. Further, Mizoi teaches that the posture identifying device according to claim 1, further comprising: 
a physique identifying section configured to identify the physique of the user on the basis of the body data (See Mizoi: Fig. 1, and [0018], “In the present embodiment, individual characteristics of a seated person are reflected in the selection of a correction plan. Thus, in the present embodiment, posture correction suitable for individual characteristics of a seated person is performed. This point is a characteristic of the present embodiment, and this characteristic will be described in detail below”); and 
a favorable posture identifying section configured to identify a favorable posture of the user according to (i) the posture of the user identified by the posture identifying section and (ii) the physique of the user identified by the physique identifying section (See Mizoi: Fig. 10, and [0141], “Meanwhile, when the “ideal correction” mode is designated (“ideal correction” in S007), the ECU 41 performs the above-described ideal correction. To perform the ideal correction, the ECU 41 (specifically, the presentation unit 54) accesses the plan storage unit 53, and reads a correction plan suitable for the current seated posture of the seated person determined in the previous step S004 from the correction plans stored in the plan storage unit 53. Then, the ECU 41 presents the read correction plan to the seated person (S009). More specifically, the ECU 41 (specifically, the information display unit 59) generates information display data for displaying the read correction plan and transmits it to the in-vehicle tablet terminal 46. Consequently, as shown in FIG. 8, the correction plan read by the ECU 41, that is, the correction plan suitable for the current seated posture of the seated person is displayed (presented) on the touch panel 46a of the in-vehicle tablet terminal 46”). 
Regarding Claim 8, Di Censo, Rawat, and Mizoi teach all the features with respect to claim 7 as outlined above. Further, Di Censo teaches that the posture identifying device according to claim 7, wherein:
the supporting apparatus is provided in a certain space (See Di Censo: Fig. 8, and [0079], “As shown, a method 800 begins at step 802, where computing device 150 within posture adjustment system 100 records sensor data associated the body of user 160 and/or the environment of user 160 over a period of time. The sensor data could be gathered by sensor arrays 122, 132, or 142, optical sensor 151, or acquired from a suite of sensors configured to measure properties of the environment where user 160 resides. That environment could include a car within which posture adjustment system 100 is incorporated, an office where posture adjustment system 100 is in use, and so forth, without limitation”); 
the posture identifying device includes 
a third information obtaining section configured to obtain third information which indicates (i) a state of the user or (ii) an intended action of the user in the certain space (See Di Censo: Fig. 1, and [0050], “In addition, when implemented in the context of air travel, posture adjustment system 100 could identify likely use-cases for the airplane passenger and determine posture corrections that reflect an identified use case. For example, and without limitation, posture correction system 100 could identify that the passenger is eating, and determine posture corrections that facilitate eating. Posture adjustment system 100 could perform such an identification based on a variety of data, including the position of a tray table associated with the passenger, the current time, notifications provided by the airplane staff, and so forth. Posture adjustment system 100 may also provide other health-related information to the passenger, beyond posture-relative notifications. For example, posture adjustment system 100 could monitor the amount of time that the passenger has been seated, and then recommend that the passenger take a brief walk, stretch, etc., in order to avoid stiffness, blood clots, and so forth, without limitation. Persons skilled in the art will recognize that the aforementioned functionality is broadly applicable to posture adjustment systems that operate in a wide variety of different contexts, beyond air travel, and without limitation”); and 
the favorable posture identifying section identifies the favorable posture according to the third information (See Di Censo: Fig. 1, and [0036], “With the techniques described herein, posture adjustment system 100 is capable of monitoring the posture of user 160 and then determining specific posture corrections for user 160. Those posture corrections may improve the health of user 160 or mitigate pre-existing physical ailments. Persons skilled in the art will recognize that the various approaches described thus far are applicable to any sort of adjustable chair. Although FIG. 1 illustrates chair 110 within an automobile, the aforementioned techniques are equally applicable to office chairs, airplane seats, movie theater chairs, home entertainment chairs (e.g., a La-Z-Boy® chair, without limitation), gaming chairs, and any other type of configurable furniture on which a person may sit”). 
Regarding Claim 9, Di Censo, Rawat, and Mizoi teach all the features with respect to claim 8 as outlined above. Further, Di Censo teaches that the posture identifying device according to claim 8, wherein: 
the supporting apparatus is a seat of a moving body (See Di Censo: Fig. 8, and [0079], “As shown, a method 800 begins at step 802, where computing device 150 within posture adjustment system 100 records sensor data associated the body of user 160 and/or the environment of user 160 over a period of time. The sensor data could be gathered by sensor arrays 122, 132, or 142, optical sensor 151, or acquired from a suite of sensors configured to measure properties of the environment where user 160 resides. That environment could include a car within which posture adjustment system 100 is incorporated, an office where posture adjustment system 100 is in use, and so forth, without limitation”); and 
the third information obtaining section obtains, as the third information, information indicating which of driving, working, resting, and sleeping applies to the state or the intended action of the user (See Di Censo: Fig. 1, and [0041], “Posture adjustment system 100 may also be configured to identify particular use-cases, and effect different posture corrections based on the identified use-case. For example, and without limitation, when posture adjustment system 100 is integrated into an automobile, computing device 150 could identify that user 160 has embarked on a long commute, and, in response, effect posture corrections that reflect a relaxed and comfortable posture. Alternatively, computing device 150 could identify that user 160 is engaged in complex city driving, and, in response, effect posture corrections that facilitate increased alertness and visibility. In any scenario, persons skilled in the art will recognize that embodiments of the posture adjustment system 100 may be configured to perform any adjustments to the posture of user 160 slowly enough or over a long enough duration of time to avoid startling, surprising or otherwise distracting the user 160. Further, in various embodiments, a user-interface alert may be implemented to inform the user 160 that adjustments to the posture of user 160 are about to begin. Such an alert may precede any such adjustments and may be implemented in a variety of different ways, such as a voice cue or a light on the vehicle dash or instrument cluster, to announce or notify the user 160 of the upcoming changes”). 
Regarding Claim 10, Di Censo, Rawat, and Mizoi teach all the features with respect to claim 7 as outlined above. Further, Di Censo teaches that the posture identifying device according to claim 7, wherein: 
the shape of the supporting apparatus is changeable (See Di Censo: Fig. 1, and [0018], “As also shown, a user 160 is seated on chair 110. Posture adjustment system 100 is configured to monitor the posture of user 160 and to then identify certain posture corrections or modifications that may be beneficial to user 160. Posture adjustment system 100 may then notify user 160 of those corrections, and/or adjust chair 110 to effect those corrections. Thus, posture adjustment system 100 is configured to improve the posture of user 160. In the context of this disclosure, the “posture” of user 160 includes the position and/or orientation of one or more body parts associated with user 160. Those body parts include, without limitation, head 161, torso 162, arms 163, and legs 164, among others not specifically labeled in FIG. 1 without limitation”); and
the posture identifying device includes 
a supporting apparatus control section configured to change the shape of the supporting apparatus so as to cause the user to have the favorable posture (See Di Censo: Fig. 1, and [0020], “The posture of user 160 may depend on the configuration of chair 110. That configuration is determined by various angles and/or positions associated with seat 120, backrest 130, and headrest 140. As is shown, seat 120 is positioned at an angle 121, backrest 130 is positioned at an angle 131, and headrest 140 is positioned at an angle 141. Each of the aforementioned chair sections is independently adjustable via one or more motors (none shown here). For example, and without limitation, a motor coupled to seat 120 could adjust angle 121 of seat 120, a motor coupled to backrest 130 could adjust angle 131, and a motor coupled to headrest 140 could adjust angle 141. Computing device 150 is configured to control the position and/or angle of a given section of chair 110 by issuing motor control signals to the one or more motors coupled to that chair section”). 
Regarding Claim 11, Di Censo, Rawat, and Mizoi teach all the features with respect to claim 8 as outlined above. Further, Di Censo teaches that the posture identifying device according to claim 8, wherein: 
the shape of the supporting apparatus is changeable (See Di Censo: Fig. 1, and [0019], “As also shown, a user 160 is seated on chair 110. Posture adjustment system 100 is configured to monitor the posture of user 160 and to then identify certain posture corrections or modifications that may be beneficial to user 160. Posture adjustment system 100 may then notify user 160 of those corrections, and/or adjust chair 110 to effect those corrections. Thus, posture adjustment system 100 is configured to improve the posture of user 160. In the context of this disclosure, the “posture” of user 160 includes the position and/or orientation of one or more body parts associated with user 160. Those body parts include, without limitation, head 161, torso 162, arms 163, and legs 164, among others not specifically labeled in FIG. 1 without limitation”); and 
the posture identifying device includes 
a supporting apparatus control section configured to change the shape of the supporting apparatus so as to cause the user to have the favorable posture (See Di Censo: Fig. 1, and [0020], “The posture of user 160 may depend on the configuration of chair 110. That configuration is determined by various angles and/or positions associated with seat 120, backrest 130, and headrest 140. As is shown, seat 120 is positioned at an angle 121, backrest 130 is positioned at an angle 131, and headrest 140 is positioned at an angle 141. Each of the aforementioned chair sections is independently adjustable via one or more motors (none shown here). For example, and without limitation, a motor coupled to seat 120 could adjust angle 121 of seat 120, a motor coupled to backrest 130 could adjust angle 131, and a motor coupled to headrest 140 could adjust angle 141. Computing device 150 is configured to control the position and/or angle of a given section of chair 110 by issuing motor control signals to the one or more motors coupled to that chair section”). 
Regarding Claim 12, Di Censo, Rawat, and Mizoi teach all the features with respect to claim 9 as outlined above. Further, Di Censo teaches that the posture identifying device according to claim 9, wherein: 
the shape of the supporting apparatus is changeable (See Di Censo: Fig. 1, and [0019], “As also shown, a user 160 is seated on chair 110. Posture adjustment system 100 is configured to monitor the posture of user 160 and to then identify certain posture corrections or modifications that may be beneficial to user 160. Posture adjustment system 100 may then notify user 160 of those corrections, and/or adjust chair 110 to effect those corrections. Thus, posture adjustment system 100 is configured to improve the posture of user 160. In the context of this disclosure, the “posture” of user 160 includes the position and/or orientation of one or more body parts associated with user 160. Those body parts include, without limitation, head 161, torso 162, arms 163, and legs 164, among others not specifically labeled in FIG. 1 without limitation”); and 
the posture identifying device includes 
a supporting apparatus control section configured to change the shape of the supporting apparatus so as to cause the user to have the favorable posture (See Di Censo: Fig. 1, and [0020], “The posture of user 160 may depend on the configuration of chair 110. That configuration is determined by various angles and/or positions associated with seat 120, backrest 130, and headrest 140. As is shown, seat 120 is positioned at an angle 121, backrest 130 is positioned at an angle 131, and headrest 140 is positioned at an angle 141. Each of the aforementioned chair sections is independently adjustable via one or more motors (none shown here). For example, and without limitation, a motor coupled to seat 120 could adjust angle 121 of seat 120, a motor coupled to backrest 130 could adjust angle 131, and a motor coupled to headrest 140 could adjust angle 141. Computing device 150 is configured to control the position and/or angle of a given section of chair 110 by issuing motor control signals to the one or more motors coupled to that chair section”).
Regarding Claim 13, Di Censo, Rawat, and Mizoi teach all the features with respect to claim 7 as outlined above. Further, Di Censo teaches that the posture identifying device according to claim 7, wherein 
the favorable posture identifying section identifies the favorable posture by referring to favorable posture data which is stored in a storage section and in which information indicating the favorable posture is associated with a combination of (i) information indicating the type of physique of a person and (ii) information indicating the type of posture when a body is supported by the supporting apparatus (See Di Censo: Fig. 7, and [0073], “At step 706, computing device 150 compares the posture model generated at step 704 to a desired or optimal posture for the user. The desired or optimal posture could reflect, without limitation, at least one of an ergonomic model, a set of user preferences, and a set of posture recommendation. The ergonomic model generally reflects a posture that maximizes comfort or minimizes the risk of chronic health problems. The set of user preferences may be programmed by user 160 or approximated by computing device 150 to reflect specific habits or trends associated with user 160. The posture recommendations may be received by computing device 150 over a network connection from a health professional. The health professional could be a medical doctor, a chiropractor, a yoga instructor, and so forth, without limitation. The posture recommendations generally reflect suggested postures for user 160 that may benefit the well being of user 160. The desired or optimal posture to which the posture model is compared may also reflect a combination of two or more of the ergonomic model, the set of user preferences, and the set of posture recommendations”). 
Regarding Claim 14, Di Censo, Rawat, and Mizoi teach all the features with respect to claim 8 as outlined above. Further, Di Censo teaches that the posture identifying device according to claim 8, wherein 
the favorable posture identifying section identifies the favorable posture by referring to favorable posture data which is stored in a storage section and in which information indicating the favorable posture is associated with a combination of (i) information indicating the type of physique of a person and (ii} information indicating the type of posture when a body is supported by the supporting apparatus (See Di Censo: Fig. 7, and [0073], “At step 706, computing device 150 compares the posture model generated at step 704 to a desired or optimal posture for the user. The desired or optimal posture could reflect, without limitation, at least one of an ergonomic model, a set of user preferences, and a set of posture recommendation. The ergonomic model generally reflects a posture that maximizes comfort or minimizes the risk of chronic health problems. The set of user preferences may be programmed by user 160 or approximated by computing device 150 to reflect specific habits or trends associated with user 160. The posture recommendations may be received by computing device 150 over a network connection from a health professional. The health professional could be a medical doctor, a chiropractor, a yoga instructor, and so forth, without limitation. The posture recommendations generally reflect suggested postures for user 160 that may benefit the well being of user 160. The desired or optimal posture to which the posture model is compared may also reflect a combination of two or more of the ergonomic model, the set of user preferences, and the set of posture recommendations”). 
Regarding Claim 15, Di Censo, Rawat, and Mizoi teach all the features with respect to claim 9 as outlined above. Further, Di Censo teaches that the posture identifying device according to claim 9, wherein 
the favorable posture identifying section identifies the favorable posture by referring to favorable posture data which is stored in a storage section and in which information indicating the favorable posture is associated with a combination of (i) information indicating the type of physique of a person and {ii} information indicating the type of posture when a body is supported by the supporting apparatus (See Di Censo: Fig. 7, and [0073], “At step 706, computing device 150 compares the posture model generated at step 704 to a desired or optimal posture for the user. The desired or optimal posture could reflect, without limitation, at least one of an ergonomic model, a set of user preferences, and a set of posture recommendation. The ergonomic model generally reflects a posture that maximizes comfort or minimizes the risk of chronic health problems. The set of user preferences may be programmed by user 160 or approximated by computing device 150 to reflect specific habits or trends associated with user 160. The posture recommendations may be received by computing device 150 over a network connection from a health professional. The health professional could be a medical doctor, a chiropractor, a yoga instructor, and so forth, without limitation. The posture recommendations generally reflect suggested postures for user 160 that may benefit the well being of user 160. The desired or optimal posture to which the posture model is compared may also reflect a combination of two or more of the ergonomic model, the set of user preferences, and the set of posture recommendations”). 
Regarding Claim 16, Di Censo, Rawat, and Mizoi teach all the features with respect to claim 10 as outlined above. Further, Di Censo teaches that the posture identifying device according to claim 10, wherein 
the favorable posture identifying section identifies the favorable posture by referring to favorable posture data which is stored in a storage section and in which information indicating the favorable posture is associated with a combination of (i) information indicating the type of physique of a person and (ii) information indicating the type of posture when a body is supported by the supporting apparatus (See Di Censo: Fig. 7, and [0073], “At step 706, computing device 150 compares the posture model generated at step 704 to a desired or optimal posture for the user. The desired or optimal posture could reflect, without limitation, at least one of an ergonomic model, a set of user preferences, and a set of posture recommendation. The ergonomic model generally reflects a posture that maximizes comfort or minimizes the risk of chronic health problems. The set of user preferences may be programmed by user 160 or approximated by computing device 150 to reflect specific habits or trends associated with user 160. The posture recommendations may be received by computing device 150 over a network connection from a health professional. The health professional could be a medical doctor, a chiropractor, a yoga instructor, and so forth, without limitation. The posture recommendations generally reflect suggested postures for user 160 that may benefit the well being of user 160. The desired or optimal posture to which the posture model is compared may also reflect a combination of two or more of the ergonomic model, the set of user preferences, and the set of posture recommendations”). 
Regarding Claim 17, Di Censo, Rawat, and Mizoi teach all the features with respect to claim 11 as outlined above. Further, Di Censo teaches that the posture identifying device according to claim 11, wherein 
the favorable posture identifying section identifies the favorable posture by referring to favorable posture data which is stored in a storage section and in which S information indicating the favorable posture is associated with a combination of (i) information indicating the type of physique of a person and (ii) information indicating the type of posture when a body is supported by the supporting apparatus (See Di Censo: Fig. 7, and [0073], “At step 706, computing device 150 compares the posture model generated at step 704 to a desired or optimal posture for the user. The desired or optimal posture could reflect, without limitation, at least one of an ergonomic model, a set of user preferences, and a set of posture recommendation. The ergonomic model generally reflects a posture that maximizes comfort or minimizes the risk of chronic health problems. The set of user preferences may be programmed by user 160 or approximated by computing device 150 to reflect specific habits or trends associated with user 160. The posture recommendations may be received by computing device 150 over a network connection from a health professional. The health professional could be a medical doctor, a chiropractor, a yoga instructor, and so forth, without limitation. The posture recommendations generally reflect suggested postures for user 160 that may benefit the well being of user 160. The desired or optimal posture to which the posture model is compared may also reflect a combination of two or more of the ergonomic model, the set of user preferences, and the set of posture recommendations”). 
Regarding Claim 18, Di Censo, Rawat, and Mizoi teach all the features with respect to claim 12 as outlined above. Further, Di Censo teaches that the posture identifying device according to claim 12, wherein 
the favorable posture identifying section identifies the favorable posture by referring to favorable posture data which is stored in a storage section and in which information indicating the favorable posture is associated with a combination of (i) information indicating the type of physique of a person and (ii) information indicating the type of posture when a body is supported by the supporting apparatus (See Di Censo: Fig. 7, and [0073], “At step 706, computing device 150 compares the posture model generated at step 704 to a desired or optimal posture for the user. The desired or optimal posture could reflect, without limitation, at least one of an ergonomic model, a set of user preferences, and a set of posture recommendation. The ergonomic model generally reflects a posture that maximizes comfort or minimizes the risk of chronic health problems. The set of user preferences may be programmed by user 160 or approximated by computing device 150 to reflect specific habits or trends associated with user 160. The posture recommendations may be received by computing device 150 over a network connection from a health professional. The health professional could be a medical doctor, a chiropractor, a yoga instructor, and so forth, without limitation. The posture recommendations generally reflect suggested postures for user 160 that may benefit the well being of user 160. The desired or optimal posture to which the posture model is compared may also reflect a combination of two or more of the ergonomic model, the set of user preferences, and the set of posture recommendations”). 
Regarding Claim 19, Di Censo, Rawat, and Mizoi teach all the features with respect to claim 1 as outlined above. Further, Di Censo, Rawat, and Mizoi teach that a posture identifying system (See Di Censo: Fig. 1, and [0018], “FIG. 1 illustrates a posture adjustment system configured to adjust the posture of a seated person, according to various embodiments. As shown, posture adjustment system 100 includes a chair 110 that, in turn, includes a seat 120, a backrest 130, and a headrest 140. Posture adjustment system 100 also includes a computing device 150 configured to manage the overall operation of the various components of posture adjustment system 100”) comprising: 
a posture identifying device (See Di Censo: Fig. 1, and [0050], “In addition, when implemented in the context of air travel, posture adjustment system 100 could identify likely use-cases for the airplane passenger and determine posture corrections that reflect an identified use case. For example, and without limitation, posture correction system 100 could identify that the passenger is eating, and determine posture corrections that facilitate eating. Posture adjustment system 100 could perform such an identification based on a variety of data, including the position of a tray table associated with the passenger, the current time, notifications provided by the airplane staff, and so forth. Posture adjustment system 100 may also provide other health-related information to the passenger, beyond posture-relative notifications. For example, posture adjustment system 100 could monitor the amount of time that the passenger has been seated, and then recommend that the passenger take a brief walk, stretch, etc., in order to avoid stiffness, blood clots, and so forth, without limitation. Persons skilled in the art will recognize that the aforementioned functionality is broadly applicable to posture adjustment systems that operate in a wide variety of different contexts, beyond air travel, and without limitation”);
a supporting apparatus (See Di Censo: Fig. 1, and [0018], “FIG. 1 illustrates a posture adjustment system configured to adjust the posture of a seated person, according to various embodiments. As shown, posture adjustment system 100 includes a chair 110 that, in turn, includes a seat 120, a backrest 130, and a headrest 140. Posture adjustment system 100 also includes a computing device 150 configured to manage the overall operation of the various components of posture adjustment system 100”); and 
a first measuring device (See Di Censo: Fig. 1, and [0021], “The sections of chair 110 also include various sensor arrays. Seat 120 includes sensor array 122, backrest 130 includes sensor array 132, and headrest 140 includes sensor array 142. Sensor arrays 122, 132, and 142 within seat 120, backrest 130, and headrest 140, respectively, gather data that may indicate the current posture of user 160. Specifically, each different sensor array may gather data that reflects the position, orientation, and/or pressure distribution of one or more body parts of user 160”), 
the posture identifying device including: 
a model preparing section configured to prepare, on the basis of body data indicating a physical characteristic of a user (See Di Censo: Fig. 1, and [0026], “Computing device 150 may generate a wide variety of different types of posture models based on the acquired sensor data. For example, and without limitation, computing device 150 could generate a three-dimensional model of each body part associated with user 160, including head 162, torso 162, arms 163, and legs 164, among others, along with a set of physical equations that represent the dynamics of those body parts and/or constraints associated with the body parts. Computing device 150 may also model linkages between body parts of user 160, such as, e.g., the neck or the hip joint of user 160, without limitation. Any technically feasible approach to multidimensional modeling falls within the scope of the various embodiments of the present invention”), a three-dimensional model of a human body according to physique of the user (See Rawat: Fig. 4, and [0054], “In the specific embodiment, the structural information is contained in a 3D model 400 including structural geometric data 411 that defines the shape of the Body Layer in 3D space. For example, in a specific embodiment, geometric data may include a collection of 3D vertices (points in 3D space), connected by various mathematical entities (such as triangles, lines, curved surfaces, etc.). Thus, geometric data may provide a mathematical representation of 3D shape, which may be illustrated as a wire-frame consisting of connected vertices 421”);
a first information obtaining section configured to obtain, from the first measuring device, first information which indicates a position of a specific part of a body of the user, the body being supported by the supporting apparatus (See Di Censo: Fig. 1, and [0051], “As a general matter, any system configured to monitor the position of one or more body parts of a human being, and then effect an adjustment to that body part, falls within the scope of the present invention. In addition, any system configured to effect such an adjustment relative to an optimal posture, a preferred posture, a recommended posture, or another type of target posture or combination thereof, also falls within the scope of the present invention. Furthermore, any system configured to effect a posture adjustment in response to an environmental cue, an identifiable event, a recurring pattern, or a characteristic sequence of events, also falls within the scope of the posture adjustment system 100 described herein”);
a second information obtaining section configured to obtain, from a second measuring device included in the supporting apparatus (See Di Censo: Fig. 1, and [0038], “In addition, the techniques described herein may be extended to include chairs with a variety of different adjustable chair sections. For example, and without limitation, posture adjustment system 100 could include an armrest coupled to chair 110 that includes a sensor array. Posture adjustment system 100 could alter the position of arms 163 of user 160 by adjusting the position of that armrest. Generally, chair 110 may include any manner of different adjustable sections with integrated sensor arrays. All such configurations fall within the scope of the present invention”), second information which indicates a shape of the supporting apparatus (See Mizoi: Fig. 1, and [0004], “In particular, the technique described in Patent Literature 1 uses information provided by a seated posture unique to a seated person as a determination factor for determining the bulging pressure of the air bags (in other words, the shape of the seat). Thus, the shape of a seat, which is less likely to place a burden on a seated person during the correction of posture, can be determined”);
a model correcting section configured to correct a posture of the three-dimensional model according to (i) the position of the specific part indicated by the first information and (ii) the shape of the supporting apparatus indicated by the second information (See Di Censo: Fig. 1, and [0044], “In one embodiment, when observing trends in the posture of user 160 over a period of time, computing device 150 may generate a time-varying posture model that reflects changes in the posture of user 160 over time. That time-varying posture model may also reflect environmental data, such as sensor readings associated with an automobile driven by user 160, which potentially correlate with the posture of user 160 at a given time. By analyzing the time-varying posture model and corresponding environmental data, computing device 150 may anticipate the behavior of user 160 and then effect posture changes for user 160 earlier than otherwise possible”); and
a posture identifying section configured to identify a posture of the user on the basis of the posture of the three-dimensional model thus corrected by the model correcting section (See Di Censo: Fig. 1, and [0045], “Posture adjustment system 100 may also be configured to identify different users (such as user 160 or other users) and to implement different posture corrections based on the identified user. Computing device 150 within posture adjustment system 100 could, for example, and without limitation, maintain separate user profiles, each of which includes a specific ergonomic model, set of user preferences, and set of posture recommendations. Computing device 150 could identify the different users based on biometric data gathered by sensor arrays 122, 132, and 142, visual data gathered by optical sensor 151, voice recognition, or recognition of a discrete identification device worn by each user, such as a wristband”).
Regarding claim 20, Di Censo, Rawat, and Mizoi teach all the features with respect to claim 1 as outlined above. Further, Di Censo, Rawat, and Mizoi teach that a method of identifying a posture (See Di Censo: Fig. 1, and [0018], “FIG. 1 illustrates a posture adjustment system configured to adjust the posture of a seated person, according to various embodiments. As shown, posture adjustment system 100 includes a chair 110 that, in turn, includes a seat 120, a backrest 130, and a headrest 140. Posture adjustment system 100 also includes a computing device 150 configured to manage the overall operation of the various components of posture adjustment system 100”), comprising the steps of:
(a) preparing, on the basis of body data indicating a physical characteristic of a user (See Di Censo: Fig. 1, and [0026], “Computing device 150 may generate a wide variety of different types of posture models based on the acquired sensor data. For example, and without limitation, computing device 150 could generate a three-dimensional model of each body part associated with user 160, including head 162, torso 162, arms 163, and legs 164, among others, along with a set of physical equations that represent the dynamics of those body parts and/or constraints associated with the body parts. Computing device 150 may also model linkages between body parts of user 160, such as, e.g., the neck or the hip joint of user 160, without limitation. Any technically feasible approach to multidimensional modeling falls within the scope of the various embodiments of the present invention”), a three-dimensional model of a human body according to physique of the user (See Rawat: Fig. 4, and [0054], “In the specific embodiment, the structural information is contained in a 3D model 400 including structural geometric data 411 that defines the shape of the Body Layer in 3D space. For example, in a specific embodiment, geometric data may include a collection of 3D vertices (points in 3D space), connected by various mathematical entities (such as triangles, lines, curved surfaces, etc.). Thus, geometric data may provide a mathematical representation of 3D shape, which may be illustrated as a wire-frame consisting of connected vertices 421”);
(b) obtaining, from a first measuring device, first information which indicates a position of a specific part of a body of the user, the body being supported by a supporting apparatus (See Di Censo: Fig. 1, and [0051], “As a general matter, any system configured to monitor the position of one or more body parts of a human being, and then effect an adjustment to that body part, falls within the scope of the present invention. In addition, any system configured to effect such an adjustment relative to an optimal posture, a preferred posture, a recommended posture, or another type of target posture or combination thereof, also falls within the scope of the present invention. Furthermore, any system configured to effect a posture adjustment in response to an environmental cue, an identifiable event, a recurring pattern, or a characteristic sequence of events, also falls within the scope of the posture adjustment system 100 described herein”);
(c) obtaining, from a second measuring device included in the supporting apparatus (See Di Censo: Fig. 1, and [0038], “In addition, the techniques described herein may be extended to include chairs with a variety of different adjustable chair sections. For example, and without limitation, posture adjustment system 100 could include an armrest coupled to chair 110 that includes a sensor array. Posture adjustment system 100 could alter the position of arms 163 of user 160 by adjusting the position of that armrest. Generally, chair 110 may include any manner of different adjustable sections with integrated sensor arrays. All such configurations fall within the scope of the present invention”), second information which indicates a shape of the supporting apparatus (See Mizoi: Fig. 1, and [0004], “In particular, the technique described in Patent Literature 1 uses information provided by a seated posture unique to a seated person as a determination factor for determining the bulging pressure of the air bags (in other words, the shape of the seat). Thus, the shape of a seat, which is less likely to place a burden on a seated person during the correction of posture, can be determined”);
(d) correcting a posture of the three-dimensional model according to (i) the position of the specific part indicated by the first information and (ii) the shape of the supporting apparatus indicated by the second information (See Di Censo: Fig. 1, and [0044], “In one embodiment, when observing trends in the posture of user 160 over a period of time, computing device 150 may generate a time-varying posture model that reflects changes in the posture of user 160 over time. That time-varying posture model may also reflect environmental data, such as sensor readings associated with an automobile driven by user 160, which potentially correlate with the posture of user 160 at a given time. By analyzing the time-varying posture model and corresponding environmental data, computing device 150 may anticipate the behavior of user 160 and then effect posture changes for user 160 earlier than otherwise possible”); and
(e) identifying a posture of the user on the basis of the posture of the three-dimensional model thus corrected in the step (d) (See Di Censo: Fig. 1, and [0045], “Posture adjustment system 100 may also be configured to identify different users (such as user 160 or other users) and to implement different posture corrections based on the identified user. Computing device 150 within posture adjustment system 100 could, for example, and without limitation, maintain separate user profiles, each of which includes a specific ergonomic model, set of user preferences, and set of posture recommendations. Computing device 150 could identify the different users based on biometric data gathered by sensor arrays 122, 132, and 142, visual data gathered by optical sensor 151, voice recognition, or recognition of a discrete identification device worn by each user, such as a wristband”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612